Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-18, 22 and 24 are all the claims.
2.	Claims 1-12, 14-15 and 18 are amended in the Response of 10/10/2022.
3.	Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.
4.	Claims 1-18 and 22 are all the claims under examination.
5.	This Office Action is final. Applicants amendment of the claims raises new grounds for objection.

Withdrawal of Objections
Claim Objections
6.	The objection to Claims 1, 3, 5, 8-12, 15 and 18 because of informalities is withdrawn.
a) Applicants have amended Claim 1 to recite “a third scFv domain at the C-terminal.”
b) Applicants have amended Claims 3, 5 and 8 to delete the specific antigens.
d) Applicants have amended Claims 10-12, 15 and 18 to recite a specific percent identity for each of the whole monomer, the scfv and the Fab portions as corresponding to the sequences for the corresponding SEQ ID NoS. 
e) Applicants have amended Claim 18 to recite “amino acid” sequences only.
Withdrawal of Rejections
Claim Rejections - 35 USC § 103
7.	The rejection of Claim(s) 1, 2, 13 and 22 under 35 U.S.C. 103 as being unpatentable over Xenocor, Inc. (US 20160355600; 12/8/2016; IDS of 12/23/2019) is withdrawn. Applicants have amended generic Claim 1 to recite sequences that are not taught nor rendered obvious by the reference along with the combination of four separate and distinct antigens in the context of the tetra-specific antibody.

Double Patenting
8.	The rejection of Claims 1-2 as being directed to the same invention as that of claims 1-2 of commonly assigned co-pending Application No. 16/615123 (reference application US20200157224) is withdrawn. Applicants have amended Claims 1 and 2 of the instant specification to distinguish the invention by the specific antigens selected and the sequence data. The references does not teach or suggest the sequence data.

Objections Maintained
Specification
9.	The objection to the disclosure because of informalities is maintained. 
Applicants have failed to include a marked-up copy of the specification along with the clean copy of the specification. The abstract of disclosure was not objected to but Applicants have included a copy of substitute abstract without any indication what if anything has been amended.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Outstanding grounds for objection:
a) The use of the term, e.g., Alexa, LSRFortessa, IncuCyte, Octet RED96, Genewiz, Gibson Assembly, In-Fusion, NEBuilder, Keytruda, Opdivo, Yervoy, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The specification refers to “EGRF” in six (6) instances which is presumed to be a typographical error for the term “EGFR.”
The objections are maintained.

Claim Objections
10.	The objection to Claim 9 for failing to include a sequence identifier for the peptide sequence > 4 amino acids in length as pursuant to 37 CDR 1.1821-1.825 is maintained. Applicants allege Claim 9 has been amended to delete the peptide sequence.
	Response to Arguments
	Claim 9 has not been amended in the response of 10/10/2022 to delete the peptide sequence.
	The objection is maintained.


Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	The rejection of Claims 1-2, 4, 6, 9-13, 15-18 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Applicants allege the claims as amended describe the claimed antibody and distinct parts thereof through a combination of structural and physical properties, the specific amino acid or nucleic acid sequences of the antibody and distinct parts thereof itself, and the binding affinities to specific antigens. The claims as amended are supported through sufficient description of a representative number of species actually reduced to practice through various embodiments and examples, the reduction to drawings, and the various structural and biologically assays and analysis of the antibodies. Each antibody or each distinct part of antibodies have been identified by not only its binding specificity to a specific antigen but also by its amino acid sequences.
	Response to Arguments
Those claims drawn to the tetra-specific format sequences shown to be operative and in possession of by Applicants at the time of filing are currently withdrawn from the rejection.
AS regards the pending rejected claims, the Examiner’s citation of numerous reference art examples teaching the unpredictability of antibody binding for conventional systems has not been addressed by Applicants. Inasmuch as their response is incomplete, the generic claims drawn the fragmented recombinant format is unconventional and incalculable for the screening of each independent domain and the antibody corresponding to that antigen.
 Applicants have failed to show the existence of appropriate combinations of antibody VH/VL domains for the antigenic combination set forth in Claim 1 that would provide the claimed functional properties required of the tetra-specific antibody. The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  The problem here is that the instant specification fails to provide a disclosure of which tetra-specific antibody would retain the appropriate antibody specificity for each of the four separate and distinct antigens.  A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. There is insufficient guidance and direction as to the written description of the claimed tetra-specific antibody, as broadly encompassed by the claimed invention. Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of individual antibodies for each of the target antigens much less the unlimited number of tetra-specific antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the functional attributes of a representative number of species possessed by the members of the genera as indicated above, and broadly encompassed by the claimed invention.
The rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


12.	The provisional rejection of Claims 1-18 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 of copending Application No. 16/615123 (reference application US20200157224) is maintained. Applicants request that the rejection be held in abeyance is granted.

13.	The provisional rejection of Claims 1-18 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 of copending Application No. 17/040,513 (reference application US 20210024630) is maintained. Applicants request that the rejection be held in abeyance is granted.

14.	The provisional rejection of Claims 1-18 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 9 (and 1) of copending Application No. 16/615,124 (reference application US 20220002425) is maintained. Applicants request that the rejection be held in abeyance is granted.


Conclusion
15.	No claims are allowed.
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643